DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species III, which includes claims 11-20 in the reply filed on August 11, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 11, the recitations “a transmit-band interference cancellation signal” at lines 8-9 and “a receive-band interference cancellation signal” at line 14 are vague and indefinite.
As to claim 16, the recitation “the first transmit coupler” at lines 2-3 lacks clear antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tone (US 2012/0163245) in view of Hwang (US 2017/0041095).
As to claim 11, Tone discloses a system for interference mitigation (see at least figure 7), comprising: a transmit input (see input to amplifier 62) that receives a transmit signal of a communication system, wherein the communication system is associated with a transmit band and a receive band (see paragraphs [0014], [0019]); a transmit coupler 87, communicatively coupled to the transmit input, that splits the transmit signal onto a first path (see the path comprising delay device 10) 
Tone fails to disclose operating the interference mitigation system in an analog domain.  Hwang discloses operating an interference mitigation system in an analog domain (see paragraphs [0001], [0031], [0040]).  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Hwang to Tone, in order to reduce the cost (as suggested by Hwang at paragraphs [0051], [0055]).
	As to claim 12, Tone fails to disclose in figure 7 that the receive-band filter and the receive-band interference cancellation system are arranged on the first path.  Tone, however, discloses in figure 6 that the receive-band filter 86 and the receive-band interference cancellation system 88 are arranged on the first path. Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Tone in figure 6 to Tone in 
	As to claim 13, Tone fails to disclose a second transmit-band filter on the second path that filters the analog transmit signal, resulting in reduced signal power outside of the transmit band.  The examiner, however, takes Official Notice that employ additional filters on a path are known in the art in order to further reduce unwanted signal components.  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to modify Tone as claimed, in order to further reduce unwanted signal components.
 	As to claim 14, Tone discloses the receive coupling module (see figure 6) comprises a first receive coupler 81 that combines the receive-band interference cancellation signal and the analog receive signal, resulting in generation of an intermediary analog receive signal; and a second receive coupler 91 that combines the intermediary analog receive signal (see signal output from first coupler 81) with the transmit-band interference cancellation signal, resulting in generation of the reduced-interference analog receive signal.
As to claim 15, Tone fails to disclose a second receive-band filter, communicatively coupled between the first and second receive couplers 81, 91, that filters the intermediary analog receive signal, resulting in reduced signal power outside of the receive band.  The examiner, however, takes Official Notice that employ additional filters on a path are known in the art in order to further reduce unwanted signal components.  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to modify Tone as claimed, in order to further reduce unwanted signal components.
	As to claims 16-17, Tone discloses the system defines a first delay time for signal propagation from the first transmit coupler to the second receive coupler via the first path (see paragraphs [0069], [0071]); the system defines a second delay time for signal propagation from the first transmit coupler to 
	As to claim 18, Tone discloses the receive-band filter 86 and the receive-band interference cancellation system 837 are arranged on the second path (see figure 7, wherein the second path as claimed reads on the path comprising canceller 8).
 	As to claim 19, Tone discloses a distributor 836 (see figure 7) splits the second path into a first sub-path and a second sub-path; a mixer 831 combines the first sub-path and the second sub-path; the transmit-band interference cancellation system 837 is arranged on the first sub-path; and the receive-band interference cancellation system 835 is arranged on the second sub-path.  Tone fails to expressly disclose that the receive-band filter 86 splits the second path into a first sub-path and a second sub-path, and that the transmit-band filter 82 combines the first sub-path and the second sub-path.  However, those skilled in the art would have recognized that the distributor 836 would be readily integrated into the receive-band filter 86, and that mixer 831 would be readily integrated into the transmit-band filter 82, in order to reduce the weight and size of the interference mitigation system. Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to modify Tone as claimed, in order to reduce the weight and size of the interference mitigation system.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tone (US 2013/0242809); Tone (US 2012/0094617); Hahn (US 2010/0278085); Bharadia (US 2015/0188646) disclose interference mitigation systems.


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN THANH VO whose telephone number is (571)272-7901.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on (571) 272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGUYEN T VO/Primary Examiner, Art Unit 2646